DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
Allowable Subject Matter
Claims 1, 3-17, 19-32 (renumbered as claims 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 17, WO 2016048595 A1 discloses an apparatus for wireless communication (para. 0082, UE), comprising: a processor (para. 0082, processor); memory in electronic communication with the processor (para. 0082, medium for storing…read by processor); and instructions stored in the memory and operable, when executed by the processor (para. 0082, suitable medium for storing software and/or computer-readable code or instructions that may be accessed and read by a computer or one or more processors), to cause the apparatus to: receive, from a base station, a resource grant for a data communication within a transmission time interval (TTI) (para. 0076, triggering of uRS transmission can be specified by the eNB (e.g., in one or more resource grants to the UE or otherwise, as described herein); para. 0077, the trigger may specify a number of symbols (or more generally, TTIs) before the symbol related to the uplink resource grant for transmitting the uRS.); receive, from the base station, an indication for both a control signal configuration and an end symbol index associated with the resource grant (para. 0077, triggers transmission of the uRS; para. 0078, frame for ULL communications….a two or more symbol duration TTI, PUCCH regions); receive, from the base station, a reference signal count indication, indicating a number of reference signals to be communicated in the TTI, wherein the reference signal count indication is based at least in part on a duration of the data communication (paras. 0078-0079, triggers transmission of the uRS, uRS regions within TTI (i.e. indicating a number of reference signals to be communicate), as part of frame for ULL communications of two or more symbol duration (i.e. duration of the data communication).
WO 2016048595 A1 does not expressly disclose an indication comprising both a control signal configuration and an end symbol index associated with the resource grant, selecting a reference signal configuration for the TTI from a set of reference signal configurations based at least in part on the received indication comprising the end symbol index and the reference signal count indication; and identify a plurality of symbol positions in the TTI in which reference signals are to be communicated in conjunction with the data communication based at least in part on the selected reference signal configuration.
	The previously cited prior art to Chen does not teach the selecting limitation, and therefore the identification limitation it was used to teach is not based on the selected reference signal configuration, see Final Rejection dated October 27, 2021.  Furthermore, the previously cited prior art to Hoshino does not appear to teach selecting a reference signal configuration, rather it teaches receiving a CSI-RS allocated, see Final Rejection dated October 27, 2021.
	Similar reasons apply to the other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463